DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, 10-12, 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIR KIN AU (KIR KIN AU et al US 2014/0254544) in view of OTERI (OTERI et al US 2010/0128687)
Regarding claim 1, 11, KIR KIN AU (KIR KIN AU et al US 2014/0254544) discloses method comprising: 
KIR KIN AU: ¶22-24, ¶33-34, ¶38, ¶40, the mapping scheme is for grant free uplink transmission allocation; this mapping scheme defines allocating or assigning the CTUs to the UEs is done via a higher layer signaling message; this includes mapping a CTU access region to a UE which is equivalent to allocating resources within that CTU region; this CTU region includes first and second resources (a first CTU for transmission first resource and second CTU for retransmission which is second resource) i.e. the retransmission CTU for the UE is within the same CTU access region (equivalent to the partition of an uplink channel);
transmitting, by the first UE, the initial grant free uplink transmission of the data packet via the first resource(s) and the grant free uplink retransmissions of the data packet via the second resource(s) based on the resource allocation indicated by the high-level signaling message (KIR KIN AU: ¶22-24, ¶33-34, ¶38, ¶40, the UE transmits initial transmission and retransmission packets based on the mapping scheme received from the BS). 
KIR KIN AU remains silent regarding receiving, by the first UE, an assignment indicating a number of retransmission for the data packet, the assignment being specific to the first UE, and resources indicated by the number of transmissions.
OTERI:  ¶48, ¶49, ¶51, a number of retransmissions that are assigned to a UE are indicated to it by the base station; the assignment being specific to each of the UE).
A person of ordinary skill in the art working with the invention of KIR KIN AU would have been motivated to use the teachings of OTERI as it provides an increase in the capacity of the network, thereby allowing more user equipment to be processed through individual base stations (¶15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIR KIN AU with teachings of OTERI in order to improve capacity of the network.

Regarding claim 2, 12 KIR KIN AU modified by OTERI discloses method of claim 1/11, wherein the first resource(s) are located in a frequency partition, the first resource(s) being frequency resources dedicated to grant free transmission (OTERI: Fig. 4A-B, ¶37, an initial transmission is transmitted in a first frequency partition; KIR KIN AU: Fig. 2, CTU region is dedicated to the grant free transmissions).

Regarding claim 5, 15 KIR KIN AU modified by OTERI discloses method of claim 1/11, wherein the resource allocation allocates different frequency reosurces to the initial grant free uplink transmission of the data packet than to the grant free uplink OTERI: Fig. 4A-B, different frequencies are assigned to initial and retransmissions of the uplink data packet).


Regarding claim 6, 16, KIR KIN AU discloses method comprising: 
transmitting, from a base station (BS) to a first user equipment (UE), a high-level signaling message indicating that allocates, to the UE, resource(s) for an initial grant free uplink transmission of a data packet and second resource(s) for  grant free uplink retransmissions of the data packet, the first resource(s) and the second resource(s) being within the same partition of an uplink channel  (KIR KIN AU: ¶22-24, ¶33-34, ¶38, ¶40, the mapping scheme is for grant free uplink transmission allocation; this mapping scheme defines allocating or assigning the CTUs to the UEs is done via a higher layer signaling message; this includes mapping a CTU access region to a UE which is equivalent to allocating resources within that CTU region; this CTU region includes first and second resources (a first CTU for transmission first resource and second CTU for retransmission which is second resource) i.e. the retransmission CTU for the UE is within the same CTU access region (equivalent to the partition of an uplink channel)
receiving, by the BS, the initial grant free uplink transmission of the first data packet via the first resource(s) and the at lcast one grant free uplink retransmissions of the first data packet via the second resource(s) (KIR KIN AU: ¶22-24, ¶33-34, ¶38, ¶40, the UE transmits initial transmission and retransmission packets based on the mapping scheme received from the BS).

However, OTERI (OTERI et al US 2010/0128687) discloses transmitting, by the BS to the first UE, an assignment indicating a number of retransmissions for the data packet, the assignment being specific to the first UE. (OTERI: ¶48, ¶49, ¶51 a number of retransmissions that are assigned to a UE are indicated to it by the base station; the assignment being specific to each of the UE).
A person of ordinary skill in the art working with the invention of KIR KIN AU would have been motivated to use the teachings of OTERI as it provides an increase in the capacity of the network, thereby allowing more user equipment to be processed through individual base stations (¶15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIR KIN AU with teachings of OTERI in order to improve capacity of the network.

Regarding claim 7, 17, KIR KIN AU modified by OTERI discloses method of claim 6/16, wherein the first resource(s) are located in a frequency partition, the first resource(s) being frequency resources dedicated to grant free transmission (OTERI: Fig. 4A-B, ¶37, an initial transmission is transmitted in a first frequency partition; KIR KIN AU: Fig. 2, CTU region is dedicated to the grant free transmissions).


Regarding claim 10, 20, KIR KIN AU modified by OTERI discloses method/BS of claim 6/16, the resource allocation allocates different frequency reosurces to the initial grant free uplink transmission of the data packet than to the grant free uplink retransmission of the data packet (OTERI: Fig. 4A-B, different frequencies are assigned to initial and retransmissions of the uplink data packet).


Claim 4, 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIR KIN AU modified by OTERI as applied to claim 1/11 above, further in view of KIM (KIM et al US 2018/0013466)

Regarding claim 4, 14, KIR KIN AU modified by OTERI discloses the method of claim 1/11, wherein the at least a later grant free transmission is transmitted using a different MCS than a previous grant free transmission (KIR KIN AU: ¶24, different MCS used for a later transmission than a previous transmission).
KIR KIN AU modified by OTERI remains silent regarding different MCS being used for the retransmission than the initial transmission. 
However, KIM (KIM et al US 2018/0013466) discloses different MCS being used for the retransmission than the initial transmission (KIM: ¶91, retransmission is sent in uplink using different MCS than the previous transmission).
A person of ordinary skill in the art working with the invention of KIR KIN AU modified by OTERI would have been motivated to use the teachings of KIM as it provides a way to improve adaptation to different channel states and mobility conditions. 

Regarding claim 9, 19, KIR KIN AU modified by OTERI discloses method of claim 6/16, wherein the at least a later transmission is transmitted using a different MCS than a previous transmission (KIR KIN AU: ¶24, different MCS used for a later transmission than a previous transmission).
KIR KIN AU modified by OTERI remains silent regarding different MCS being used for the retransmission than the initial transmission. 
However, KIM (KIM et al US 2018/0013466) discloses different MCS being used for the retransmission than the initial transmission (KIM: ¶91, retransmission is sent in uplink using different MCS than the previous transmission).
A person of ordinary skill in the art working with the invention of KIR KIN AU modified by OTERI would have been motivated to use the teachings of KIM as it provides a way to improve adaptation to different channel states and mobility conditions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIR KIN AU modified by OTERI with teachings of KIM in order to improve channel adaptation based on channel conditions. 

Response to Arguments
3/26/2021 have been fully considered but they are not persuasive.
Applicants argue,“ 
    PNG
    media_image1.png
    236
    666
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    497
    634
    media_image2.png
    Greyscale
”
Examiner respectfully disagrees with the above arguments. Applicants take a position that none of the reference KIR KIN AU or OTERI discloses allocating “grant-free transmissions” based on high-level signaling and that the base station does not “allocate” the resources within a given CTU group. 
Examiner submits that KIR KIN AU in ¶24-25, ¶28, and ¶36 disclose that at least one high-level message is used to notify the UEs of the “grant-free transmission scheme” which indicates allocation of the CTU resources to specific UEs. 
[0024] BS 102 also uses high-level mechanisms (e.g., a broadcast channel or a slow signaling channel) to notify UEs 104-114 of information necessary to enable and configure a grant-free transmission scheme. For example, BS 102 may signal 

[0033] Various embodiments enable grant-free transmissions through the inclusion of mechanisms for collision avoidance through UE to CTU mapping/re-mapping and collision resolution through asynchronous HARQ. For a UE to successfully perform uplink transmissions in a grant-free scheme, the UE must determine a CTU on which data can be sent. A UE determines the CTU it should use for transmissions based on predefined mapping rules known by both the UE (e.g., UEs 104-114) and the base stations (e.g., BS 102) in a network (e.g., network 100). These mapping rules may be implicit (i.e., default) rules pre-defined for the UE (e.g. in an applicable standard or in the firmware of the UE) and/or explicit rules defined by a BS using high level signaling. For example, different mapping rules (as referred to as mapping configurations) are pre-defined in a wireless standard, such as 3GPP, and the index of the applicable mapping configuration is signaled to a UE by the BS. 

Examiner respectfully points out the above portions indicating that the base station sends high level signaling to send pre-defined mapping rules (equivalent to allocation) based on which the UE determines which CTU, within an assigned CTU region, to use for transmission and re-transmission.

The retransmission is further explained in ¶38:

[0038] … active UEs may be initially mapped to the same CTU in an access region. When the BS determines collisions are occurring due to this mapping, the active UEs may be re-mapped to different CTUs in the same access region. The various UEs 502-516 may revert to default mapping rules either implicitly when the UEs are no longer active or explicitly through network signaling. In alternative embodiments, this type of temporary re-mapping may also be used to provide certain UEs with dedicated resources for very time-sensitive transmissions when requested by the UE or configured by the network. 




Applicants further contend that the “assignment indicating a number of retransmissions” performed by OTERI’s invention is not specific to the UE but a group of UE. Examiner respectfully disagrees with this position. The claim requires “the assignment being specific to the first UE” this assignment is disclosed by OTERI in at least ¶49.
[0049] As such, FIG. 7 illustrates a decision tree to institute the early termination process on a persistent scheduling scheme. In step 701 a prediction is made of the dispersion of maximum retransmissions that will be allowed. This prediction may be made using an ACK monitor inserted into the BTS 103, which monitors the ACK messages sent by the BTS 103 to the various UEs 101, and, from an average number of ACK messages monitored over a period of, for example, 10 persistent transmissions or 2 seconds, can predict a maximum number of retransmissions that each of the separate UEs 101 may need. For example, if the ACK monitor registers that an individual UE 101 has an average of two retransmissions (for a total of three transmissions) before the BTS 103 sends an ACK message, the BTS 103 may reassign the UE 101 to have an early termination maximum number of retransmissions to three retransmissions. 



A person of ordinary skill in the art working with the invention of KIR KIN AU would have been motivated to use the teachings of OTERI as it provides an increase in the capacity of the network, thereby allowing more user equipment to be processed through individual base stations (¶15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIR KIN AU with teachings of OTERI in order to improve capacity of the network.

All the arguments are based on the arguments address above, and are fully responded as above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461